Title: From George Washington to Robert Morris, 22 December 1776
From: Washington, George
To: Morris, Robert

 

Dear Sir
Camp above the Falls at Trenton Decr 22d 1776.

Your favour of yesterday came duely to hand, and I thank you for the several agreeable Articles of Intelligence therein contain’d. for godsake hurry Mr Mease with the Cloathing as nothing will contribute more to facilitate the recruiting Service than warm & comfortable Cloathing to those who engage. Muskets are not wanted at this place, nor should they, or any other valuable Stores (in my judgment) be kept in Philadelphia, for sorry I am to inform you, my dear Sir, that unless the Militia repair to the City for defence of it, I see no Earthly prospect of saving of it after the last of this Instant; as that fatal vote of Congress respecting the appointment of new Officers has put the Recruiting business upon such a footing, and introduced so much confusion into the old Regiments, that I see no chance of raising Men out of them; by the first of next Month then, we shall be left with five Regiments of Virginia, one of Maryland—Colo. Hands and the remains of Miles’; Reduced so much by Sickness, fatiegue &ca, as in the whole not to exceed, but fall short of, 1200 Men. Upon these and the Militia, is all our dependance for you may as well attempt to stop the Winds, from blowing, or the Sun in its diurnal, as the Regiments from going when their term is expired.
I think with you Sir (that however missed you may be in Congress) your presence in the City cannot be dispensed with—I will give you the earliest information in my power of immediate danger; in the meantime, I advise for the reasons before mentiond that you detain no Papers you can possibly do without—for I am satisfied the Enemy wait for two events only to begin their operations upon Philadelphia. Ice for a Passage, and the dissolution of the poor remains of our debilitated Army.
Genl Sullivan is just come up with the Troops under Genl Lee, about 2000 Men—Genl Gates is here, and a small division under him of about 600 expected to day; this with about four or five and twenty hundred at most, here before, composes the strength of my Army (the City Militia excepted) but this under the rose.
Alas poor Lee! taken by his own Imprudence! We have no distinct accts of him, if any should arrive, Mr Tilghman or I, will communicate them to you—Insults accompanied the taking of him, since that I have heard that he was treated well by Lord Cornwallis to whom he was first Carried.
The Commissary (Mr Wharton) informs me that, he cannot prevail on the Millers to grind; & that the Troops in consequence, are like to suffer for want of Flour—this if I understand him proceeds either

from disaffection or an unwillingness to take Continental Money in pay, which in fact is the same thing—this must be remedied by fair, or other means. With sincere regard & esteem I am Dr Sir Yr Most Obt

Go: Washington

